Case: 11-60675       Document: 00512182576         Page: 1     Date Filed: 03/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 21, 2013
                                     No. 11-60675
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHUNGUANG LIN, also known as Chun Guang Lin,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 315 117


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Chunguang Lin, a native and citizen of China, was ordered removed in
absentia after failing to appear at a 2002 removal hearing. In 2007, Lin filed an
untimely motion to reopen based on purported new evidence that he would be
forcibly sterilized if he returned to China: since his 2002 removal order, he had
married and fathered two children, who were born in the United States, in
violation of China’s one-child policy. An immigration judge denied the motion;
and, in 2008, the Board of Immigration Appeals (BIA) dismissed Lin’s appeal.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-60675     Document: 00512182576       Page: 2   Date Filed: 03/21/2013

                                   No. 11-60675

In 2011, Lin filed a second motion to reopen, citing newly-available evidence that
enforcement of the one-child policy had recently increased in his home province.
He contends the BIA abused its discretion by denying this second motion to
reopen.
      Motions to reopen are disfavored, and their denial is reviewed under a
“highly deferential abuse of discretion standard”. Lara v. Trominski, 216 F.3d
487, 496 (5th Cir. 2000). The BIA’s ruling will stand “so long as it is not
capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach”. Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir.
2005) (internal quotation marks and citation omitted). Numerical and temporal
limitations on motions to reopen do not apply where a motion is based on
evidence of “changed country conditions arising in the country of nationality or
the country to which deportation has been ordered, if such evidence is material
and was not available and would not have been discovered or presented at the
previous proceeding”. 8 U.S.C. § 1229a(c)(7)(C)(ii); see 8 C.F.R. § 1003.2(c)(3)(ii).
      Lin maintains his “individualized letters” from Chinese family-planning
authorities, internal State Department documents, Chinese documents
suggesting increased enforcement of the one-child policy through forced
sterilization, and the 2009 Annual Report from the Congressional-Executive
Commission on China show changed country conditions. The BIA determined
the letters and Chinese documents were, inter alia, not authenticated, and the
remainder of the evidence was insufficient to show a change in country
circumstances or conditions.
      Lin has not shown the BIA abused its discretion in denying his motion to
reopen. The record demonstrates the BIA considered the evidence and Lin’s
contentions, and determined they did not establish changed country conditions
regarding the treatment of violators of the family planning law. Regardless of


                                         2
    Case: 11-60675    Document: 00512182576    Page: 3   Date Filed: 03/21/2013

                                No. 11-60675

whether the BIA erred in determining the letters and other Chinese documents
were not authenticated, the BIA’s ruling that Lin failed to show a change in
country conditions was not “capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so irrational that it [was] arbitrary
rather than the result of any perceptible rational approach”. Zhao, 404 F.3d at
304 (internal quotation marks and citation omitted).
      DENIED.




                                      3